HAGAN, J.,
This action was commenced by a complaint in replevin without bond. Defendant filed an answer and a counterclaim and plaintiff filed preliminary objections to defendant’s counterclaim. The matter has been assigned to us by the motion court judge and is before us upon plaintiff’s preliminary objections to defendant’s counterclaim.
The complaint demands possession of certain personal property, alleging that plaintiff has title to said personal property under the terms of an installment sale. The answer denies the material allegations of the complaint and also contains a counterclaim requesting damages under the Goods and Services Installment Sales Act of October 28,1966, Sp. Sess., P. L. 55, 69 PS §1101,et seq.
*123Pennsylvania Rule of Civil Procedure 1082(a) provides that:
“A claim secured by a hen on the property may be set forth as a counterclaim. No other counterclaim may be asserted.” (Italics supplied.)
It is clear that the counterclaim asserted by defendant in the instant case is not permitted by the above rule.
For the foregoing reason, plaintiff’s preliminary objections to defendant’s counterclaim are sustained, and the counterclaim is stricken.